GRAVES, Presiding Judge.
Appellant was convicted of the offense of unlawfully driving a motor vehicle upon a public highway while his state operator’s license to operate such vehicle was suspended, and his punishment was assessed at a fine of $25.
Upon his trial before the court, appellant entered a plea of guilty to the offense charged.
The record is before this court without a statement of facts or bills of exception. All matters of procedure appear regular.
The judgment of the trial court is affirmed.